THROUGHOUT THIS AGREEMENT, WHERE INFORMATION HAS BEEN REPLACED BY AN ASTERISK
(*), THAT INFORMATION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 PROMULGATED UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE
OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.
 
KATHY HILTON LICENSE AGREEMENT


This LICENSE AGREEMENT ("Agreement") is made and effective as of the 13th day of
October, 2006 (“Effective Date”), by and between KRH Licensing Company, LLC., a
newly formed California corporation with an office and place of business at 250
North Canon Drive, 2nd Floor, Beverly Hills, California 90210 (collectively,
"Licensor"), and OmniReliant Corp., a Florida corporation with an office and
principal place of business at 4902 Eisenhower Blvd., Suite 185 Tampa, Florida
33634 ("Licensee") (together the "Parties").


WITNESSETH :


WHEREAS, Richard Hilton is the worldwide owner of the KATHY HILTON trademark and
all variations and combinations thereof, including various U.S. Trademark
Registrations therefore, including Reg. No. 2,884,868 in International Class 24
for bed linens, et. seq.; Reg. No. 2,882,681 in International Class 20 for
furniture; and, Reg. No. 3,018,255 in International Class 14 for jewelry
(collectively, the “Licensed Mark” or “Licensed Marks”); and,


WHEREAS, pursuant to a master license agreement, Richard Hilton has granted all
worldwide rights to the Licensed Marks to the Licensor herein; and,


WHEREAS, Licensee is a newly incorporated Florida corporation specifically
formed to develop the Licensed Marks with the intent of manufacturing, promoting
and selling Licensed Products (as hereinafter defined), and Licensor further
desires to obtain the personal services of Ms. Kathy Hilton pursuant to the
terms of this Agreement in connection with the formulation and manufacture as
well as the promotion and sale of the Licensed Products; and


WHEREAS, Licensor is willing to grant the license contained in this Agreement
and (the “License”) Licensee desires to obtain from Licensor, the exclusive
right and license to use the Licensed Marks in the Territory (as hereinafter
defined) in connection with the manufacture, promotion, distribution and sale of
Licensed Products.


NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto covenant and agree as follows:



--------------------------------------------------------------------------------


 
ARTICLE 1


Definitions: The following definitions shall apply:


A. Territory. All countries of the world and all duty-free-shops, ships,
airplanes, military bases and diplomatic missions of every country of the world,
including, but not limited to, retail, wholesale, the world-wide web, radio,
multi-level marketing, newspapers, magazines, direct response,
infomercials, television shopping networks and any other channel of distribution
and sale approved in writing by Licensor, which approval shall not be
unreasonably withheld, conditioned or delayed.


B. Licensed Products. All products comprising goods within the scope of the
description of International Class 3 as defined in the records of the United
States Patent and Trademark Office, namely: Men's and Women's skincare products,
fragrances, cosmetics and related personal care products such as body lotion,
body cream, body mist, hand cream, bath and shower gel, massage oil, dusting
powder, after shave, after shave balm or gel, deodorant stick and bath soap, and
home/environmental products such as candles, potpourri and incense bearing the
Licensed Marks. Notwithstanding the foregoing, in the event that Licensee does
not develop and begin the marketing of a fragrance under the Licensed Marks with
18 months of the Effective Date, Licensee shall forfeit the rights for fragrance
(deleting such category from this definition of Licensed Products) and Licensor
shall be free to develop itself or license a third-party to use the Licensed
Marks for a fragrance.


C. Licensed Mark or Licensed Marks. The trademark KATHY HILTON and such other
trademarks as are, from time to time, agreed to by Licensor. At Licensor’s cost,
Licensor has or will file to register the Licensed Mark in the United States
Patent and Trademark Office in International Class 3 for: Men's and Women's
skincare products, fragrances, cosmetics and related personal care products such
as body lotion, body cream, body mist, hand cream, bath and shower gel, massage
oil, dusting powder, after shave, after shave balm or gel, deodorant stick and
bath soap, and home/environmental products such as candles, potpourri and
incense.
 
D. Net Sales. The arms-length sales price at which Licensee or any Subsidiary or
Affiliate (as hereinafter defined) bills its Non-Subsidiary or Affiliate
customers for Licensed Products (or ultimate consumers in the case of
infomercial sales) less: (i) all returns of damaged, defective or other
merchandise, actual trade and cash discounts and allowances provided to
customers, and taxes directly applicable to the sale of Licensed Products to
such customers (such as sales, use, excise, value added or similar taxes); (ii)
as actually incurred and reserved for; (ii) actual charges and reserves for all
freight and shipping and handling charges, credit card fees, refunds, credits,
insurance costs, duties and other governmental charges paid by the Licensee in
connection with such sales to customers to the extent such expenses are stated
separately on any invoice; (iii) all receipts from the sale of Licensed Products
sold to bone fide customers at a cost below Licensee’s landed duty paid cost (or
the equivalent of such pricing) for such Licensed Products (“Below Cost Sales”)
but only to the extent that the aggregate gross sales of Below Cost Sales in any
Annual Period (as hereinafter defined) do not exceed fifteen percent (15%) of
total gross sales for such Annual Period; and, (iv) all of Licensee’s actual
out-of-pocket expenses for samples, displays, brochures, gift-with-purchase
goods and promotional materials and packaging supplies actually supplied to
Licensee’s customers (but not including Licensee’s expenditures for any
advertising of Licensed Products). Notwithstanding the terms of sub-section
(iii) above, Licensee shall not be excused from paying royalties on sales of
Licensed Products above the 15% level and on sales that are not Below Cost
Sales.
 
The reserve for shipping and handling charges, credit card fees, refunds,
credits or other actual trade and cash discounts and uncollectibles shall
initially be 10% of Net Sales and shall be adjusted (and liquidated, if
applicable) periodically based on actual experience.


2

--------------------------------------------------------------------------------


 
E. Subsidiary. Any corporation or other entity which is 100% directly or
indirectly owned by Licensee.
 
F. Affiliate. Any corporation or other entity which is at least 50% owned by
Licensee.


G. Annual Period. A 12 month period of time from January 1st of a given year
through December 31st of the same year, except the first Annual Period herein
shall run from the Effective Date through December 31, 2007.
 
ARTICLE 2
Grant of License Rights


Upon the terms and conditions of this Agreement, Licensor hereby grants to
Licensee, during the term of this Agreement, the sole and exclusive right and
license to use the Licensed Mark in the Territory as a trademark in connection
with the development, manufacture, promotion, advertising, distribution and sale
of Licensed Products and on all brand identification materials, such as product
packing, containers, promotional and sale materials, publicity materials, and in
all advertising media, such as newspapers, magazines, radio, television,
infomercials, live television shopping, the world-wide web, cinema and similar
media both presently existing or developed in the future. Sales of Licensed
Products shall only be through any or all the channels of trade described in
Article 1, paragraph A, but shall not include mass marketing stores such as
Target, Walmart, K-Mart, Sam’s Club, Costco and Dollar General. Except as
specified in Section 1(B) above, during the term of this Agreement and any
extensions thereof, Licensor shall not grant any rights to any third party in
connection with the Licensed Products for the Licensed Marks or any derivative
thereof without Licensee’s approval.


ARTICLE 3
Exclusivity of License


Licensee shall have exclusive rights to all of the licensed products described
in Article 1, paragraph B, above. All rights not specifically granted to
Licensee herein shall be reserved for Licensor, such that Licensor may use or
grant others the right to use the Licensed Marks on or in connection with goods
of all other types and descriptions in the Territory other than Licensed
Products. Licensor further acknowledges and consents to Licensee obtaining other
additional licenses for the manufacture and/or distribution of products similar
to the Licensed Products during the term of this Agreement. Licensee, will not,
during the term of this Agreement and thereafter, attack either Licensor's title
in and to the Licensed Marks or the validity of this License.


3

--------------------------------------------------------------------------------


 
ARTICLE 4


Term of Agreement


Subject to the rights of termination set forth in this Agreement, the initial
term of this Agreement shall commence on the Effective Date and terminate on
December 31, 2011 (the "Initial Term"). Licensee shall have the option to renew
this Agreement for an additional five-year period (through December 31, 2016) as
long as the Minimum Royalties (as hereinafter defined) for the Initial Term have
been fully paid. Licensee shall notify Licensor of its intent to either renew or
not renew no later than December 31, 2010. Following the expiration of the first
renewal term on December 31, 2016, the Agreement shall renew pursuant to the
provisions of Article 8 below. The Initial Term and all permitted extensions
thereof shall be collectively defined as the “Term”.


ARTICLE 5


Confidentiality


The Parties acknowledge that all information relating to the business and
operations of Licensor and Licensee which they learn or have learned during or
prior to the Term of this Agreement is confidential. The Parties acknowledge the
need to preserve the confidentiality and secrecy of such information and agree
that, both during the Term of this Agreement and after the expiration or
termination hereof, they shall not use or disclose same, and shall take all
necessary steps to preserve in all respects such confidentiality and secrecy.
The provisions of this Section shall not apply with respect to any information
which has entered the public domain through no fault of the Parties. The
provisions of this Section shall survive the expiration or termination of this
Agreement.


ARTICLE 6


Duties of Licensee


A.  Commercially Reasonable Efforts. During the Term of this Agreement, Licensee
will use its commercially reasonable efforts to exploit the rights granted
herein throughout the Territory and to sell the maximum quantity of Licensed
Products therein consistent with the standards and prestige represented by the
Licensed Mark.


B.  Design and Sample making. Licensor shall not be responsible for the
production, design or sample making of the Licensed Products and Licensee shall
bear all costs related thereto.


4

--------------------------------------------------------------------------------


 
ARTICLE 7


Quality Standards



A.
Manufacture of Licensed Products; Quality Control.




(i)           
The contents and workmanship of Licensed Products shall be at all times of the
quality consistent with the reputation, image and prestige of the Licensed Marks
and Licensed Products shall be distributed and sold with packaging and sales
promotional materials appropriate for such quality products. The parties agree
that the Licensed Products shall be of the quality, prestige and price similar
to those of La prairie & Estee Lauder for skincare, Clarins & L’Oreal for
cosmetics, and Calvin Klein & Ralph Lauren for fragrances as those products are
positioned in the marketplace as of the Effective Date.




(ii)          
Licensor, at its sole discretion, may from time-to-time determine the
re-positioning of the Licensed Mark.






(iii)         
All Licensed Products shall be manufactured, labeled, sold, distributed and
advertised in accordance with all applicable national, state and local laws and
regulations.




(iv)        
Licensee shall submit to Licensor for prior written approval two preproduction
samples of proposed Licensed Products, along with their proposed packaging and
any other accompanying sales materials (the "Approval Package") for Licensor's
review, which approval shall not be unreasonably withheld. In the event that
Licensor does not respond to Licensee within 15 days of the receipt of any and
all items within the scope of the Approval Package, any such item shall be
deemed approved.




(v)        
During the Term of this Agreement, upon Licensor's request, Licensee shall
submit, free of charge to Licensor, the then current production samples of each
Licensed Product marketed. Production samples submitted by Licensee for this
purpose may be retained by Licensor. Further, Licensee shall provide Licensor
with 100 samples of the various Licensed Products being distributed each year
for Licensor to use for public relations and promotional purposes. All Licensed
Products to be sold hereunder shall be at least equal in quality to the samples
presented to the Licensor in the Approval Package. Licensor and its duly
authorized representatives shall have the right, upon reasonable advance notice
and during normal business hours, at Licensor's expense, to examine Licensed
Products in the process of being manufactured and to inspect all facilities
utilized by Licensee in connection therewith.



5

--------------------------------------------------------------------------------


 
B. Required Markings. Licensee shall cause to appear on all packaging of
Licensed Products, (i) "the trademark, KATHY HILTON is licensed to OmniReliant
Corp."; and such additional legends, markings and notices complying with the
requirements of any law or regulation in the Territory and; (ii) such other
legends, markings and notices as Licensor, from time-to-time, may reasonably
request.


C. Distribution. In order to maintain the reputation, image and prestige of the
Licensed Marks, Licensee's normal distribution patterns shall consist of those
means of distribution described in Article 2 of this Agreement.


D. Sales Force. During the term of this Agreement, Licensee shall maintain a
non-exclusive sales force suitable to carry out the purpose of this Agreement.


ARTICLE 8


Guaranteed Minimum Royalties & Right of Licensor to Terminate for Failure to
Obtain Minimum Annual Sales Following the Second Extended Term


A.  Guaranteed Minimum Royalties. In consideration of both the license granted
herein and the services to be performed by Ms. Kathy Hilton hereunder including,
but not limited to, appearances on television shopping networks, in
infomercials, and other personal appearances, Licensee shall pay to Licensor an
annual guaranteed minimum royalty (the “Guaranteed Minimum Royalty” or
“Guaranteed Minimum Royalties”) as follows:


  ANNUAL PERIOD GUARANTEED MINIMUM ROYALTIES
 
Annual Period
 
Dates
 
Minimum Royalty
1
 
Effective Date to 12/31/07
 
*
2
 
1/1/07 to 12/31/08
 
*
3
 
1/1/08 to 12/31/09
 
*
4
 
1/1/09 to 12/31/10
 
*
5
 
1/1/10 to 12/31/11
 
*



 In the event that the Initial Term of this Agreement is extended for an
additional five-year term (January 1st, 2012 - December 31st, 2016 (the “First
Extended Term”), the Guaranteed Minimum Royalty for each Annual Period of the
First Extended Term shall be *. Subject to Licensor’s right to terminate in Sub
Section (B) below for Licensee’s failure to reach the specified minimum annual
sales, Licensee shall have the right to extend the Term of this Agreement for
continuing subsequent five-year extensions by paying an increased Guaranteed
Minimum Royalty of $* per Annual Period for each subsequent five-year period. In
other words, the Guaranteed Minimum Royalty for each Annual Period from 1/1/17
through 12/31/21 (the “Second Extended Term”) will be $* and the Guaranteed
Minimum Royalty for each Annual Period from 1/1/22 through 12/31/26 (the “Third
Extended Term”) will be $* and so forth.


6

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, if Licensee fails to pay the Guaranteed Minimum
Payment for any Annual Period, that failure to make the Guaranteed Minimum
Payment will not be deemed to constitute a breach of this Agreement, or to
generate a claim for monetary relief, but shall merely give Licenser the right
to terminate this Agreement upon 60 days’ written notice to Licensee. Upon such
event, the parties agree that Licensee shall pay Licensor a termination fee of *
within 60 days of the termination date, at which point Licensor shall be free to
exploit itself or license a third-party to exploit the Licensed Products bearing
the Licensed Marks.


The Guaranteed Minimum Royalty payable for each Annual Period shall be paid to
Licensor semi-annually in advance on the first day of the month of each half
year starting with the payment of the Guaranteed Minimum Royalty for the 2nd
Annual Period, such that each half of the Guaranteed Minimum Royalty Payments
shall be paid on January 1st and July 1st of each Annual Period. Notwithstanding
the foregoing, the Guaranteed Minimum Royalty for the first Annual Period shall
be paid thirty (30) days following the Effective Date. In the event that such
payment is not timely made, Licensor shall have the right to cancel this
Agreement, making it void ab initio, upon 5-days written notice to cure.
 
B.  Right to Terminate for Failure to Reach Minimum Annual Sales after the First
Extension Term. Notwithstanding Licensee’s willingness to continue paying the
specified Guaranteed Minimum Royalties specified above, Licensor shall have the
right to terminate this Agreement and all rights granted hereunder in the event
that Licensee does not reach the Minimum Annual Sales of Licensed Products in
the Annual Periods specified below:


Minimum Sales of Licensed Products
To Obtain Right to Extend Term for an
Additional Period of Five Years
 
Dates of Term Extension if Required Minimum Sales are Achieved
$* in the Annual Period 1/1/2015 through 12/31/2015
 
1/1/2017 through 12/21/2021
$* in the Annual Period 1/1/2020 through 12/31/2020
 
1/1/2022 through 12/21/2026
$* in the Annual Period 1/1/2025 through 12/31/2025
 
1/1/2027 through 12/21/2031
$* in the Annual Period 1/1/2030 through 12/31/2030
 
1/1/2032 through 12/21/2036

 
7

--------------------------------------------------------------------------------


 
ARTICLE 9


Sales Royalty; Stock in OmniReliant; Withholding Taxes


A. Licensee shall pay to Licensor a sales royalty (the “Sales Royalty” or “Sales
Royalties”) of *%) on each Annual Period's Net Sales on sales made in all venues
other than infomercials. The Sales Royalty payable hereunder shall be accounted
for and paid on a quarterly basis within forty-five (45) days after the close of
the prior quarter's sales. In other words, the actual Sales Royalty will be paid
45-days in arrears computed on the basis of Net Sales during the quarter ending
45 days before the period upon which royalties are being paid, with a credit for
any Guaranteed Minimum Royalties and Sales Royalty payments previously made to
Licensor.
 
B. Licensee shall pay Licensor a Sales Royalty payment of a minimum of *%) of
Net Sales, on all revenues generated from the sale of the Licensed Products
through infomercials sold in connection the Licensed Products. The Sales
Royalties shall be paid quarterly, along with sufficient reports justifying the
calculation of the Sales Royalty payments within forty-five (45) days after the
close of the prior quarter’s sales. Should the infomercial’s performance exceed
a *) media ratio, meaning the revenues generated by the infomercial exceeds
three times the expenditures on the media, the Sales Royalty shall be increased
to *%) of the Adjusted Gross Collected Revenues. The Sales Royalty on sales made
through direct response infomercials will not exceed *%) of the Net Sales in
infomercials. The Sales Royalty on all up-sells of Licensed Products shall be
*%) greater than the applicable royalty rate based on the sliding scale stated
in this Sub Section (B) attributable to the sale otherwise occurring during such
up-sell. “Expenditures on the media” as that phrase is used herein shall be
defined as the actual out-of-pocket expenses attributable to purchasing
television air time and shall not include any and all costs associated with the
production of the show content for such infomercial.


C. If applicable, on behalf of Licensor, Licensee shall compute any payment of
required taxes (other than United States Federal, state or local income taxes)
which any governmental authority in the Territory may impose on trademark
royalties being paid from such country. The amount of such taxes and the
reasonable costs incurred by Licensee in determining those taxes, including, but
not limited to, the cost of professional advisors, shall be deducted from the
payments of royalties, provided that Licensor is entitled under applicable law
to credit the amount of such taxes against its United States Federal Income Tax
obligations. Licensee shall furnish Licensor with an official receipt (together
with a translation thereof if not in English) promptly after each such payment
of taxes. In the event such taxes are not paid when due, all resulting penalties
and interest shall be borne by Licensee.


D. The payment of Sales Royalties for any Annual Period in excess of the
payments of the Guaranteed Minimum Royalty for the same Annual Period shall be
credited against the Guaranteed Minimum Royalty due to Licensor for any other
Annual Period.
 
8

--------------------------------------------------------------------------------


 
E. In addition to the Sales Royalties and Guaranteed Minimum Royalties being
paid to Licensor herein, Licensor shall be further compensated by the receipt of
*%) of the total outstanding shares of stock of OmniReliant Corp. as of the
Effective Date. The parties acknowledge and agree that as of the Effective Date,
the total outstanding shares of stock is * and thus Licensor shall receive *
shares of stock of OmniReliant Corp. upon execution hereof. Licensee anticipates
that it will bring in future equity investors into OmniReliant Corp. that will
be issued shares of stock which will dilute Licensor’s ownership percentage and
thereafter OmniReliant Corp. will become a wholly-owned subsidiary of a public
company, at which point Licensor’s stock will be exchanged for stock in the
public company, which is currently anticipated to be approximately equivalent to
*% initial ownership in the public company on a fully diluted basis (a
calculation which includes all outstanding warrants and options being
exercised).
 
F.  The addresses for all Royalty Payments, including the Guaranteed Minimum
Royalty shall be as follows:




(1)         
*% of the initial Guaranteed Minimum Royalty payable upon execution hereof
together with a stock certificate representing *% of the total outstanding
shares of OmniReliant and *% of all other royalties payable hereunder to:

 
KHR Licensing Company, Inc.
   250 North Canon Drive,
2nd Floor,
Beverly Hills, CA 90210



(2)         
*% of the initial Guaranteed Minimum Royalty (which does not include any
remuneration that Licensor is receiving from Licensee in stock benefits) payable
upon execution hereof and *% of all other royalties to:



GLMAC
2875 NE 191st Street
Suite 501
Aventura, Fl. 33180
Attn : Mr. Lucien Lallouz  


ARTICLE 10


Advertising


Licensee agrees to spend in the United States for "consumer advertising" (as
defined below) *% of Net Sales during each Annual Period.


For the other markets in the Territory, Licensee or its distributors will
jointly spend not less than *% of Net Sales in such markets during each Annual
Period. For purposes of television shopping networks, one-half (1/2) of the
wholesale sales to television shopping networks shall be attributable to
consumer advertising.


9

--------------------------------------------------------------------------------


 
"Consumer Advertising" shall be understood to include, but not be limited to,
newspapers, magazines, television, live television shopping, infomercials,
radio, billboards (including related artwork and production charges for these
five categories), retailer demonstration charges, retailer's catalogues,
gifts-with-purchase including the gift aspect of value sets, direct mail,
remittance envelopes, blow-ins, billing inserts (both scented and unscented),
product samples, free goods (including those to Licensor for events and other
public relation activities), window and counter displays (including testers,
dummies, counter cards and other visual aids), special events, contests,
publicity and promotions and cooperative advertising.


Licensor understands the critical importance of live appearances on television
shopping networks and infomercial production sessions. Therefore, Licensor
undertakes at Licensee's request to make Ms. Kathy Hilton ("KH") available
during each year of the term of this Agreement at reasonable intervals and for
reasonable periods (which shall involve a maximum of eight (8) appearances of
three (3) days each, exclusive of travel, for television shopping appearances,
two (2) appearances of two (2) days each for infomercial production and two (2)
appearances of one (1) day each for other personal appearances. Licensee shall
also be entitled to the use of KH's likeness for advertising and promotional
purposes upon Licensor's prior written approval first being obtained in each
instance, which approval shall not be unreasonably withheld or delayed. Licensor
shall make every reasonable effort, in light of KH's busy schedule, at the
request of the Licensee, to arrange for KH's cooperation for publicity launch
parties, personal appearances and radio and TV interviews (which shall be
included in KH's obligations of eight (8), two (2) and two (2) appearances
discussed above). Licensee shall reimburse Licensor for the reasonable costs
involved in providing KH plus one other individual, selected by Licensor, if
they wish to attend, with first-class travel, lodging, food and other related
expenses, which shall include the cost of hair, makeup and security personnel,
mutually agreed upon in advance of each appearance attended by KH at Licensee's
request. If KH fails to appear for a scheduled Licensor approved event, Licensee
will have the right to deduct up to $* of its non-refundable out of pocket
expenses incurred in connection with such specific event from the Sales Royalty.
The failure to appear at a scheduled event could have a material adverse effect
on the Licensee's ability to market the Licensed Products.


ARTICLE 11


Sales Statement; Books and Records; Audits


A. Sales Statement. Licensee shall deliver to Licensor at the time each Sales
Royalty payment is due, a reasonably detailed report signed by a duly authorized
officer of Licensee indicating by quarter the Net Sales and a computation of the
amount of Sales. Such statement shall be furnished to Licensor whether or not
any Royalties are payable hereunder for said period or whether any Licensed
Products have been sold during the period of which such statement is due.
Licensee shall deliver to Licensor, not later than ninety (90) days after the
close of each Annual Period during the Term (or portion thereof in the event of
prior termination for any reason), a statement signed by a duly authorized
officer relating to said entire Annual Period, setting forth the same
information required to be submitted by Licensee in accordance with the first
Section of this Article and also setting forth the information concerning
expenditures for the advertising and promotion of Licensed Products during such
Annual Period required by Article 10 hereof.
 
10

--------------------------------------------------------------------------------


 
B. Books and Records; Audits. Licensee shall prepare and maintain, in such
manner as will allow its accountants to audit same in accordance with generally
accepted accounting principles, complete and accurate books of account and
records (specifically including without limitation the originals or copies of
documents supporting entries in the books of account) in which accurate entries
will be made covering all transactions, including advertising expenditures,
arising out of or relating to this Agreement. Licensee shall keep separate
general ledger accounts for such matters that do not include matters or sales
related to this Agreement. Licensor and its duly authorized representatives
shall have the right, for the duration of this Agreement and for one (1) year
thereafter, during regular business hours and upon seven (7) business days
advance notice (unless a shorter period is appropriate in the circumstances), to
audit said books of account and records and examine all other documents and
material in the possession or under the control of Licensee with respect to the
subject matter and the terms of this Agreement, including, without limitation,
invoices, credits and shipping documents, and to make copies of any and all of
the above. All such books of account, records, documents and materials shall be
kept available by Licensee for at least two (2) years after the end of the
Annual Period to which they relate. If, as a result of any audit of Licensee's
books and records, it is shown that Licensee's payments were less than the
amount which should have been paid by an amount equal to *% or more of the
payments actually made with respect to sales occurring during the period in
question, Licensee shall reimburse Licensor for the cost of such audit and shall
make all payments required to be made (along with accrued interest at the rate
of *%)) to eliminate any discrepancy revealed by said audit within ten (10) days
after Licensor's demand therefore.


ARTICLE 12


Indemnification and Insurance


A.  Indemnification of Licensor. Licensee of hereby agrees to save and hold
Licensor, Kathy Hilton and its agents harmless of and from and to indemnify them
against any and all claims, suits, injuries, losses, liability, demands, damages
and expenses (including, subject to sub paragraph D below, Licensor's reasonable
attorneys' fees and expenses) which Licensor or Kathy Hilton may incur or be
obligated to pay, or for which either may become liable or be compelled to pay
in any action, claim or proceeding against it, for or by reason of any acts,
whether of omission or commission, that may be committed or suffered by Licensee
or any of its servants, agents or employees in connection with Licensee's
performance of this Agreement, including but not limited to those arising out
of: (i) the alleged defect in any Licensed Product produced by Licensee under
this Agreement; (ii) the manufacture, labeling, sale, distribution or
advertisement of any Licensed Product by Licensee in violation of any national,
state or local law or regulation or the breach of Article 5 hereof; (iii) any
allegations of any nature and kind with regard to the advertisement,
distribution and sale of Licensed Products.. The provisions of this Section and
Licensee's obligations hereunder shall survive the expiration or termination of
this Agreement.


11

--------------------------------------------------------------------------------


 
B. Insurance Policy. Licensee shall procure and maintain at its own expense in
full force and effect at all times during which Licensed Products are being
sold, with a responsible insurance carrier acceptable to Licensor, a public
liability insurance policy including products liability coverage with respect to
Licensed Products with a limit of liability not less than Two Million Dollars
($2,000,000). The liability coverage shall increase to a maximum amount of Three
Million Dollars ($3,000,000) when sales of Licensed Products equal or exceed
$10,000,000 annually. It shall be acceptable if such coverage is provided by a
product liability policy and an additional umbrella policy. Such insurance
policies shall be written for the benefit of Licensee and Licensor and shall
provide for at least thirty (30) days prior written notice to the Parties of the
cancellation or substantial modification thereof. Licensor and Ms. Kathy Hilton
shall be named as additional insured parties on each such policy. Such insurance
may be obtained by Licensee in conjunction with a policy which covers products
other than Licensed Products.


C. Evidence of Insurance. Licensee shall, from time to time upon reasonable
request by Licensor, promptly furnish or cause to be furnished to Licensor
evidence in the form and substance reasonably satisfactory to Licensor of the
maintenance of the insurance required by subsection B above, including, but not
limited to, copies of policies, certificates of insurance (with applicable
riders and endorsements) and proof of premium payments. Nothing contained in
this Section shall be deemed to limit in any way the indemnification provisions
of the sub Section A above.


D. Notice. Licensor will give Licensee notice of any action, claim, suit or
proceeding in respect of which indemnification may be sought and Licensee shall
defend such action, claim, suit or proceeding on behalf of Licensor. In the
event appropriate action is not taken by Licensee within thirty (30) days after
its receipt of notice from Licensor, then Licensor shall have the right, but not
the obligation, to defend such action, claim, suit or proceeding. Licensor may,
subject to Licensee's indemnity obligation under sub Section A above, be
represented by its own counsel in any such action, claim, suit or proceeding. In
any case, the Licensor and the Licensee shall keep each other fully advised of
all developments and shall cooperate fully with each other in all respects in
connection with any such defense as is made. Nothing contained in this sub
Section shall be deemed to limit in any way the indemnification provisions of
the sub Section A above except that in the event appropriate action is being
taken by Licensee, by counsel reasonably acceptable to Licensor, with respect to
any not-trademark or intellectual property action, claim, suit or proceeding,
Licensor shall not be permitted to seek indemnification from Licensee for
attorneys' fees and expenses incurred without the consent of Licensee. In
connection with the aforesaid actions, claims and proceedings, the parties
shall, where no conflict of interest exists, seek to be represented by common
reasonably acceptable counsel. In connection with actions, claims or proceedings
involving trademark or other intellectual property matters which are subject to
indemnification hereunder, Licensor shall at all times be entitled to be
represented by its own counsel, for whose reasonable fees and disbursements it
shall be entitled to indemnification hereunder.


12

--------------------------------------------------------------------------------


 
ARTICLE 13


The Licensed Marks


A. Licensee shall not join any name or names with the Licensed Marks so as to
form a new mark without the prior written consent of Licensor, which shall not
be unreasonably withheld. Licensee acknowledges the validity of the Licensed
Marks, the secondary meaning associated with the Licensed Marks and the rights
of Licensor with respect to the Licensed Marks in the Territory in any form or
embodiment thereof and the goodwill attached or which shall become attached to
the Licensed Marks in connection with the business and goods in relation to
which the same has been, is or shall be used. Sales by Licensee shall be deemed
to have been made by Licensor for purposes of trademark registration and all
uses of the Licensed Marks by Licensee shall inure to the benefit of Licensor.
Licensee shall not, at any time, do or suffer to be done, any act or thing which
may in any way adversely affect any rights of Licensor in and to the Licensed
Marks or any registrations thereof or which, directly or indirectly, may reduce
the value of the Licensed Marks or detract from their reputation. Licensee will
use its best efforts to distribute Licensed Products in the proper channels
comparable to those of the brands outlined in Article 7 A (i) herein.


B. At Licensor's request, Licensee shall execute any documents, including
Registered User Agreements, reasonably required by Licensor to confirm the
respective rights of Licensor in and to the Licensed Marks in each jurisdiction
in the Territory and the respective rights of Licensor and Licensee pursuant to
this Agreement. Licensee shall cooperate with Licensor, in connection with the
filing and the prosecution by Licensor of applications to register or renew the
Licensed Marks in International Class 3 for Licensed Products sold hereunder in
each jurisdiction in the Territory where Licensee has reasonably requested the
same. Such filings and prosecution outside the U.S. shall be in the name of Mr.
Richard Hilton or Licensor, as Licensor shall so decide, the expense of which
will be fully paid by Licensor. Nothing contained herein shall obligate Licensor
to prosecute any trademark application outside the U.S. which is opposed or
rejected in any country after the application is filed, provided, however, that
any such prosecution shall go forward if (a) Licensee requests same; (b)
Licensee and Licensor share the costs for same directly; and (c) such
prosecution is in Licensor's name and directed by Licensor. Licensor shall
cooperate fully with any such prosecution.


C. Licensee shall use the Licensed Marks in each jurisdiction in the Territory
strictly in compliance with the legal requirements obtained therein and shall
use such markings in connection therewith as may be required by applicable legal
provisions. Licensee shall cause to appear on all Licensed Products and on all
materials on or in connection with which the Licensed Marks are used, such
legends, markings and notices as may be reasonably necessary in order to give
appropriate notice of any trademark, trade name or other rights therein or
pertaining thereto.


13

--------------------------------------------------------------------------------


 
D. Licensee shall never challenge the validity of the Licensed Marks or any
application for registration or registration thereof or any rights of Licensor
therein. The foregoing shall not be deemed to prevent Licensee from asserting,
as a defense to a claim of breach of contract brought against Licensee by
Licensor for failure to perform its obligations hereunder, that its ceasing
performance under this Agreement was based upon Licensor's failure to own the
Licensed Marks in the United States of America, provided that it is established
in a court of law that Licensor does not own the Licensed Marks, that the
Licensed Marks are owned by a third party so as to preclude the grant of the
license provided herein.


E. In the event that Licensee learns of any infringement or imitation of the
Licensed Marks or of any use by any person of a trademark similar to the
Licensed Marks, it promptly shall notify Licensor thereof. In no event, however,
shall Licensor be required to take any action if it deems it inadvisable to do
so.


F. Licensor shall be required to protect, indemnify and hold Licensee harmless
against, or be liable to Licensee for, any liabilities, losses, expenses or
damages which may be suffered or incurred by Licensee as a result of any
infringement or allegation thereof by any other person, firm or corporation,
other than by reason of Licensor's breach of the representations made and
obligations assumed herein. Licensor and Ms. Kathy Hilton make no warranties or
representations as to the registrability of the Licensed Marks in the various
worldwide trademark offices in the Territory, except that Licensor warrants and
represents that a trademark application will be filed for the Licensed Mark in
the United States Patent and Trademark Office in International Class 3. Licensor
and Ms. Kathy Hilton warrant and represent that they are not aware of any
registrations or pending applications in International Class 3, or otherwise,
that would preclude or restrict Licensee from selling the Licensed Products
anywhere in the Territory.
 
ARTICLE 14


Defaults; Termination


A. The following conditions and occurrences shall constitute "Events of Default"
by Licensee:



1.           
the failure to pay Licensor the full amount due it under any of the provisions
of this Agreement by the prescribed date for such payment;




2.           
the failure to deliver full and accurate reports pursuant to any of the
provisions of this Agreement by the prescribed due date therefore;



14

--------------------------------------------------------------------------------





3.           
the making or furnishing of a knowingly false statement in connection with or as
part of any material aspect of a report, notice or request rendered pursuant to
this Agreement;




4.           
the failure to maintain the insurance required by Article 12;




5.           
use of the Licensed Marks in an unauthorized or unapproved manner;




6.           
Licensee's use of other trademarks in association with the Licensed Products,
without prior written consent of Licensor;




7.           
the commencement against Licensee of any proceeding in bankruptcy, or similar
law, seeking reorganization, liquidation, dissolution, arrangement,
readjustment, discharge of debt, or seeking the appointment of a receiver,
trustee or custodian of all or any substantial part of Licensee's property, not
dismissed within sixty (60) days, or Licensee's making of an assignment for the
benefit of creditors, filing of a bankruptcy petition, its acknowledgment of its
insolvency or inability to pay debts, or taking advantage of any other provision
of the bankruptcy laws;




8.           
the material breach of any other material promise or agreement made herein.

 
B. In the event Licensee fails to cure (i) an Event of Default within thirty
(30) days after written notice of default is transmitted to Licensee under
Article 14A.3, A.5, A.6, or A.7; or (ii) Licensee fails to cure any other Event
of Default within sixty (60) days after written notice of default is transmitted
to Licensee or within such further period as Licensor may allow, this Agreement
shall, at Licensor's option, be terminated, on notice to Licensee, without
prejudice to Licensor's right to receive other payments due or owing to Licensor
under this Agreement or to any other right of Licensor, including the right to
damages and/or equitable relief, except with respect to a failure to make all of
the payments due under paragraph A of this Article 14, which shall only give
rise to a right of termination and the payment of a termination fee of $100,000
by Licensor and not a right to recover Guaranteed Minimum Royalties.


C. Upon the termination of this Agreement; or, in the event this Agreement is
not renewed as provided in Article 4 above; or, in the event of the termination
or expiration of a renewal term of this Agreement, Licensee, except as specified
below, will immediately discontinue use of the Licensed Marks, will not resume
the use thereof or adopt any colorable imitation of the Licensed Marks or any of
part thereof, will promptly deliver and convey to Licensor (free of all liens
and encumbrances) (i) all plates, engravings, silk-screens, or the like used to
make or reproduce the Licensed Marks, and (ii) all items affixed with likeness
or reproductions of the Licensed Mark, whether Licensed Products, labels, bags,
hangers, tags or otherwise, and, upon request by Licensor, will assign to
Licensor such rights as Licensee may have acquired in the Licensed Marks. In the
event that this Agreement expires or is terminated by Licensor due to Licensee's
default, Licensor shall have an option, but not an obligation, to purchase any
bottle molds and tooling for the Licensed Products, free of all liens and other
encumbrances, at a price equal to Licensee's cost for same established by
submission of bill(s) from supplier and satisfactory proof of payment for same.
Licensor shall pay such cost as follows: 50% at closing and the balance paid by
six (6) equal monthly payments. Licensor shall, at the time it exercises its
purchase option, enter into a security agreement with Licensee with respect to
the molds, which shall entitle Licensee to foreclose on its security interest in
the molds in the event Licensor fails to make any installment payments due
within fifteen (15) days after receiving notice of default. Licensor shall
exercise its aforesaid option within thirty (30) days after Licensee's
submission of documents establishing the cost thereof. Notwithstanding the
foregoing, if Licensor has terminated this Agreement due to Licensee's default,
Licensor, at its option, shall be entitled, in exercising its purchase option,
to deduct from the cost price an amount equal to the sales and guaranteed
minimum royalties Licensor is entitled to recover, for which deduction Licensee
shall receive a credit. In the event Licensor exercises its aforesaid option,
Licensee shall be precluded forever from using the bottle molds or tools and
from selling or otherwise transferring or licensing any rights whatsoever in the
molds or tools to any third party. In the event that Licensor does not exercise
its aforesaid option, Licensee shall not use the bottle molds or tools or sell
or otherwise transfer or license any rights whatsoever in the bottle mold or
tools to any third party for a period of two (2) years after the date of
termination of the Agreement. In the event of any permitted use of the bottle
mold and/or tools by Licensee, Licensee shall not use in connection therewith
the Licensed Mark, any trademark confusingly similar thereto, any trade dress
associated with the Licensed Products, any advertising or promotional materials
used in connection with the Licensed Products or any other markings or materials
which would cause a reasonable consumer to believe that any new items sold using
the bottle mold and tools are authorized by Licensor or in some way associated
with the Licensed Marks. Any permitted sale or license of the bottle molds
and/or tools by Licensee shall prohibit in writing the purchaser or licensee
from using the Licensed Marks, and any confusingly similar trademarks and any
such trade dress, advertising, promotional materials, markings or other
materials and shall expressly make Licensor a third party beneficiary of such
provision.
 
15

--------------------------------------------------------------------------------


 
ARTICLE 15


Rights on Expiration or Termination


A. If this Agreement expires or is terminated, Licensee shall cease to
manufacture Licensed Products (except for work in process or to balance
component inventory) but shall be entitled, for an additional period of twelve
(12) months only, on a non-exclusive basis, to sell and dispose of its inventory
subject, however, to the provisions of Article 9. Such sales shall be made
subject to all of the provisions of this Agreement and to an accounting for and
the payment of Sales Royalties thereon but not to the payment of Guaranteed
Minimum Royalties. Such accounting and payment shall be made monthly.


16

--------------------------------------------------------------------------------


 
B. In the event of termination in accordance with Article 14 above, Licensee
shall pay to Licensor, the Sales Royalty then owed to it pursuant to this
Agreement or otherwise.


C.  Notwithstanding any termination in accordance with Article 14 above,
Licensor shall have and hereby reserve all rights and remedies which it has, or
which are granted to it by operation of law, to enjoin the unlawful or
unauthorized use of the Licensed Mark, and to collect royalties payable by
Licensee pursuant to this Agreement and to be compensated for damages for the
breach of this Agreement.


D. Upon the expiration or termination of this Agreement, Licensee shall deliver
to Licensor a complete and accurate schedule of Licensee's inventory of Licensed
Products and of related work in process then on hand (including any such items
held by Subsidiaries, Affiliates or others on behalf of Licensee) (hereinafter
referred to as "Inventory”). Such schedule shall be prepared as of the close of
business on the date of such expiration or termination and shall reflect
Licensee's cost of each such item. Notwithstanding anything contained to the
contrary in this Agreement, Licensor thereupon shall have the option,
exercisable by notice in writing delivered to Licensee within thirty (30) days
after its receipt of the complete Inventory schedule, to purchase any or the
entire Inventory, free of all liens and other encumbrances, for an amount equal
to Licensee's cost plus *%. In the event such notice is sent by Licensor,
Licensee shall deliver to Licensor or its designee all of the Inventory referred
to therein within thirty (30) days after Licensor's said notice and, in respect
of any Inventory so purchased, assign to Licensor all then outstanding orders
from Licensee to its suppliers and to Licensee from its customers. Licensor
shall pay Licensee for such Inventory within twenty (20) days after the delivery
of such Inventory to Licensor. No Sales Royalty shall be payable to Licensor
with respect to the Inventory purchased by Licensor.
 
ARTICLE 16


Sublicensing and Distribution


A. The performance of Licensee hereunder is of a personal nature. Therefore,
neither this Agreement nor the License or other rights granted hereunder may be
assigned, sublicensed or transferred by Licensee, whether to a Subsidiary,
Affiliate or unrelated third-party except by prior written approval of Licensor,
which approval will not be unreasonably withheld. However, any assignment of
this Agreement or the rights granted hereunder must be to an entity with equal
or superior financial strength to Licensee, unless Licensor agrees otherwise.


B. Notwithstanding anything contained to the contrary in this Agreement, this
Agreement shall not terminate if Licensee is merged or otherwise consolidated
into another entity which is the surviving entity of equal or superior financial
strength.


C. Licensee shall be entitled to use distributors in connection with its sale of
Licensed Products under this Agreement without approval of Licensor. No such
distributor, however, shall be entitled to exercise any of Licensee's rights
hereunder except for the manufacture and sale of Licensed Products which have
been approved by Licensor hereunder.
 
17

--------------------------------------------------------------------------------


 
ARTICLE 17
 
Miscellaneous


A. Representations. The parties respectively represent and warrant that they
have full right, power and authority to enter into this Agreement and perform
all of their obligations hereunder and that they are under no legal impediment
which would prevent their signing this Agreement or consummating the same.
Licensor represents and warrants that it has the right to license the Licensed
Mark and that Licensor has not granted any other existing license to use the
Licensed Mark on products covered hereunder in the Territory and that no such
license will be granted during the Term of this Agreement except in accordance
with the provisions hereof.


B.  Licensor's Rights. Not withstanding anything to the contrary contained in
this Agreement, Licensor shall not have the right to negotiate or enter into
agreements with third parties pursuant to which it may grant a license to use
the Licensed Marks in connection with the manufacture, distribution and/or sale
of products covered hereunder in the Territory or provide consultation and
design services with respect to such products in the Territory prior to the
termination or expiration of this Agreement.


C. Governing Law; Entire Agreement. This Agreement shall be construed and
interpreted in accordance with the laws of the State of the defendant, either
California or Florida, applicable to agreements made and to be performed in said
State, contains the entire understanding and agreement between the parties
hereto with respect to the subject matter hereof, supersedes all prior oral or
written understandings and agreements relating thereto and may not be modified,
discharged or terminated, nor may any of the provisions hereof be waived,
orally. Any legal action must be brought in the State of the defendant, either
California for Licensor or Florida for Licensee.


D. No Agency. Nothing herein contained shall be construed to constitute the
parties hereto as partners or as joint venturers, or either as agent of the
other, and Licensee shall have no power to obligate or bind Licensor in any
manner whatsoever.


E. No Waiver. No waiver by either party, whether express or implied, of any
provision of this Agreement, or of any breach or default thereof, shall
constitute a continuing waiver of such provision or of any other provision of
this Agreement. Acceptance of payments by Licensor shall not be deemed a waiver
by Licensor of any violation of or default under any of the provisions of this
Agreement by Licensee.


F. Void Provisions. If any provision or any portion of any provision of this
Agreement shall be held to be void or unenforceable, the remaining provisions of
this Agreement and the remaining portion of any provision held void or
unenforceable in part shall continue in full force and effect.


18

--------------------------------------------------------------------------------


 
G. Construction. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted. If any words or phrases in this Agreement shall have
been stricken out or otherwise eliminated, whether or not any other words or
phrases have been added, this Agreement shall be construed as if those words or
phrases were never included in this Agreement, and no implication or inference
shall be drawn from the fact that the words or phrases were so stricken out or
otherwise eliminated.


H. Force Majeure. Neither party hereto shall be liable to the other for delay in
any performance or for the failure to render any performance under the Agreement
(other than payment to any accrued obligation for the payment of money) when
such delay or failure is by reason of lockouts, strikes, riots, fires,
explosions, blockade, civil commotion, epidemic, insurrection, war or warlike
conditions, the elements, embargoes, act of God or the public enemy, compliance
with any law, regulation or other governmental order, whether or not valid, or
other similar causes beyond the control of the party effected. The party
claiming to be so affected shall give notice to the other party promptly after
it learns of the occurrence of said event and of the adverse results thereof.
Such notice shall set forth the nature and extent of the event. The delay or
failure shall not be excused unless such notice is so given. Notwithstanding any
other provision of this Agreement, either party may terminate this Agreement if
the other party is unable to perform any or all of its obligations hereunder for
a period of six (6) months by reason of said event as if the date of termination
were the date set forth herein as the expiration date hereof. If either party
elects to terminate this Agreement under this paragraph, Licensee shall have no
further obligations for the Guaranteed Minimum Royalties beyond the date of
termination (which shall be prorated if less than an Annual Period is involved)
and shall be obligated to pay any Sales Royalty which is then due or becomes
due.


I. Binding Effect. This Agreement shall inure to the benefit of and shall be
binding upon the parties, their respective successors, Licensor's transferees
and assigns and Licensee's permitted transferees and assigns.


J. Resolution of Disputes. Any controversy or claim arising out of, in
connection with, or relating to this Agreement, shall be determined by
arbitration by a three person arbitration panel at the office of the American
Arbitration Association. Both Parties shall share equally the cost of such
arbitration (except each shall bear its own attorney's fees). Any decision
rendered by the arbitrators shall be final and binding, and judgment may be
entered in any court having jurisdiction.


K. Consolidation. Notwithstanding anything contained to the contrary in this
Agreement (i) this Agreement shall not terminate if Licensor is merged or
otherwise consolidated into another entity which is the surviving entity; and,
(ii) Licensor shall be entitled to assign this Agreement to any Corporation to
which the Trademark is assigned.


19

--------------------------------------------------------------------------------


 
L. Survival. The provisions of Licensed Products in Sections 11, 12A, 12D, 13,
15, 16, and 17 shall survive any expiration or termination of this Agreement.


M. Paragraph Headings. The paragraph headings in this Agreement are for
convenience of reference only and shall be given no substantive effect.
 
ARTICLE 18
 
Notices


Any notice or other communications required or permitted by this Agreement to be
given to a party will be in writing and will be considered to be duly given when
sent by any recognized overnight courier service to the party concerned to the
following persons at their stated addresses (or to such other persons or
addresses as a party may specify by notice to the other):
 

 To Licensor:  
Richard & Kathy Hilton
250 North Canon Dr. 2nd Floor,
Beverly Hills, CA 90210
Hilt4321@aol.com
       With a copy to:  
Robert L. Tucker, Esq.,
Tucker & Latifi, LLP
160 East 84th Street, New York, NY 10028
 Tel: 212-472-6262; Fax: 212-744-6509.
 RTucker@TuckerLatifi.com
       and:  
GLMAC
2875 NE 191st Street
Suite 501
Aventura, Fl. 33180
Attn: Mr. Lucien Lallouz
lallouz@glmac.com
       To Licensee:   OmniReliant Corp.
4902 Eisenhower Blvd.,
Suite 185
Tampa, Florida 33634

 
 
20

--------------------------------------------------------------------------------


 

 With a copy to:   
Steven Holtzman, Esq. 
Ruden McClosky
401 E. Jackson Street
Suite 2700
Tampa, Florida 33602
Tel: 813-222-6616 Fax: 813-314-6916
Steve.Holzman@ruden.com

  
Notice of the change of any such address shall be duly given by either party to
the other in the manner herein provided.


EXECUTED on the day and year first written above:
 

        OMNIRELIANT CORP.  
   
   
    By:      

--------------------------------------------------------------------------------

Chris D. Phillips, President


        KRH LICENSING COMPANY, LLC  
   
   
    By:      

--------------------------------------------------------------------------------

Richard Hilton, President

 
Ms. Kathy Hilton warrants and represents that should there be a successor entity
to the rights to the KATHY HILTON trademark, such successor shall assume the
obligations and succeed to the rights of the Licensor and the rights of Licensee
shall continue unaffected.


ACKNOWLEDGE and APPROVED:
 
 

--------------------------------------------------------------------------------

Kathy Hilton


Dated: October ___, 2006


21

--------------------------------------------------------------------------------

